Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20180070596 A1), hereinafter Kim, in view of Lee (KR 20080032468 A, citations from the provided machine translation), hereinafter Lee.

Regarding claim 1, Kim discloses an electrical cooking appliance with automatic cleaning of a cooking chamber, the appliance comprising: 
a steam supply device configured to generate steam and supply the steam to the cooking chamber (“The main body 10 may also include a steam generator 200 for generating and supplying steam into the cooking room 11” paragraph [0055]); 
a water supply pump that supplies water from a water tank to the steam supply device (“The water supplier 100 may be connected to the steam generator 200 through a pump assembly 250” paragraph [0067]); 
a water discharge pump that collects condensed water from the steam supply device into the water tank (“pump 252 may be configured to turn the water back to the water supplier 100 from the steam generator 200” paragraph [0080]. Some of the water will be re-condensed steam from 204); and a controller (“a controller 400 for controlling the cleaning mode” paragraph [0127]) configured to: 
activate the water supply pump to supply water to the cooking chamber to clean the cooking chamber (“the cooking appliance 1 may supply a predetermined amount of water contained in the water supply 100 into the cooking room 11 at a predetermined point of time to supply water (operation 860)”).

    PNG
    media_image1.png
    595
    505
    media_image1.png
    Greyscale

Kim does not disclose activating the steam supply device to supply steam to the cooking chamber to clean the cooking chamber (The examiner notes that Kim discloses the use of steam, but not steam from the steam supply device).

However, Lee teaches activating the steam supply device to supply steam to the cooking chamber to clean the cooking chamber (“the cooking appliance main body 10 may further include a water supply device 200 for supplying water to the inside of the cooking compartment in order to clean the inside of the cooking compartment 50 after cooking of the food is completed. Of course, the moisture supply device may supply steam to the inside of the cooking chamber” line 233).

    PNG
    media_image2.png
    462
    622
    media_image2.png
    Greyscale

Kim does not disclose using the disclosed steam supply device for supplying cleaning steam. However, it is noted that there are a finite number of configurations available to one having ordinary skill in the art for supplying cleaning steam. In this regard, it is noted that Lee teaches using the on-board steam supply device to supply cleaning steam. It would therefore have been obvious to one having ordinary skill in the art at the time of the invention to provide Kim with cleaning steam from the steam supply device since it is known to do so and therefore has a reasonable expectation of success (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).

Regarding claim 11, Kim discloses an electrical cooking appliance with automatic cleaning of a cooking chamber, the appliance comprising: 
a steam supply device configured to generate steam and supply the steam to the cooking chamber (“The main body 10 may also include a steam generator 200 for generating and supplying steam into the cooking room 11” paragraph [0055]); 
a water supply pump that supplies water from a water tank to the steam supply device (“The water supplier 100 may be connected to the steam generator 200 through a pump assembly 250” paragraph [0067]); 
a water discharge pump that collects condensed water from the steam supply device into the water tank (“pump 252 may be configured to turn the water back to the water supplier 100 from the steam generator 200” paragraph [0080]. Some of the water will be re-condensed steam from 204); and a controller; 
a water-level sensor configured to detect a water-level in the steam supply device (“The auxiliary steam generator 220 may include a water level measuring sensor 221 for measuring a level of water stored in the steam generator 200” paragraph [0072]); and 
a controller (“a controller 400 for controlling the cleaning mode” paragraph [0127]) configured to activate the water supply pump to supply water to the cooking chamber (“the cooking appliance 1 may supply a predetermined amount of water contained in the water supply 100 into the cooking room 11 at a predetermined point of time to supply water (operation 860)”).

Kim does not disclose the controller configured to activate the steam supply device to supply steam to the cooking chamber to clean the cooking chamber based on a detection result of the water-level sensor (The examiner notes that Kim discloses the use of steam, but not steam from the steam supply device).

However, Lee teaches the controller configured to activate the steam supply device to supply steam to the cooking chamber to clean the cooking chamber based on a detection result of the water-level sensor (“the cooking appliance main body 10 may further include a water supply device 200 for supplying water to the inside of the cooking compartment in order to clean the inside of the cooking compartment 50 after cooking of the food is completed. Of course, the moisture supply device may supply steam to the inside of the cooking chamber” line 233 and “the water level sensor 330 is configured to detect when the water level supplied to the inside of the case 310 reaches a predetermined water level. Specifically, the water level sensor 330 includes a sensor electrode 331, and the sensor electrode 331 includes a common electrode 331a, a long electrode 331b, and a single electrode 331c. including electrodes. The lower ends of the common electrode 331a and the long electrode 331b are respectively located at a height set to the lowest water level required for steam generation, and the single electrode 331c is the common electrode 331a and the long electrode ( 331b) is formed shorter than that and is configured such that its lower end is positioned at a height set to the maximum water level for approximately steam generation” line 389).

    PNG
    media_image3.png
    410
    668
    media_image3.png
    Greyscale

Kim does not disclose using the disclosed steam supply device for supplying cleaning steam. However, it is noted that there are a finite number of configurations available to one having ordinary skill in the art for supplying cleaning steam. In this regard, it is noted that Lee teaches using the on-board steam supply device to supply cleaning steam. It would therefore have been obvious to one having ordinary skill in the art at the time of the invention to provide Kim with cleaning steam from the steam supply device since it is known to do so and therefore has a reasonable expectation of success (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)). 
One would have been motivated to include the sensor or Lee because the substitution of one known element (the sensor of Kim) for another (the sensor of Lee) would have been obvious to one having ordinary skill in the art at the time of the invention, since the substitution of the sensor taught in Lee would have yielded predictable results, namely, an indicator for the level of fluid in the steam supply (Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 86 USPQ2d 1110 (Fed. Cir. 2008). Additionally, including low and high sensors will prevent rapid cycling between on and off states of water supply.

Regarding claim 20, Kim discloses an electrical cooking appliance with automatic cleaning of a cooking chamber, the appliance comprising: 
a steam supply device configured to generate steam and supply the steam to the cooking chamber (“The main body 10 may also include a steam generator 200 for generating and supplying steam into the cooking room 11” paragraph [0055]); 
a fluid supply pump that supplies fluid from a fluid tank to the steam supply device (“The water supplier 100 may be connected to the steam generator 200 through a pump assembly 250” paragraph [0067]); 
a fluid discharge pump that collects condensed fluid from the steam supply device into the fluid tank (“pump 252 may be configured to turn the water back to the water supplier 100 from the steam generator 200” paragraph [0080]. Some of the water will be re-condensed steam from 204); and a controller; 
a fluid-level sensor configured to detect a fluid-level in the steam supply device (“The auxiliary steam generator 220 may include a water level measuring sensor 221 for measuring a level of water stored in the steam generator 200” paragraph [0072]); and 
a controller (“a controller 400 for controlling the cleaning mode” paragraph [0127]) configured to activate the fluid supply pump to supply fluid to the cooking chamber (“the cooking appliance 1 may supply a predetermined amount of water contained in the water supply 100 into the cooking room 11 at a predetermined point of time to supply water (operation 860)”).

Kim does not disclose the controller configured to activate the steam supply device to supply steam to the cooking chamber to clean the cooking chamber based on a detection result of the fluid-level sensor (The examiner notes that Kim discloses the use of steam, but not steam from the steam supply device).

However, Lee teaches the controller configured to activate the steam supply device to supply steam to the cooking chamber to clean the cooking chamber based on a detection result of the fluid-level sensor (“the cooking appliance main body 10 may further include a water supply device 200 for supplying water to the inside of the cooking compartment in order to clean the inside of the cooking compartment 50 after cooking of the food is completed. Of course, the moisture supply device may supply steam to the inside of the cooking chamber” line 233 and “the water level sensor 330 is configured to detect when the water level supplied to the inside of the case 310 reaches a predetermined water level. Specifically, the water level sensor 330 includes a sensor electrode 331, and the sensor electrode 331 includes a common electrode 331a, a long electrode 331b, and a single electrode 331c. including electrodes. The lower ends of the common electrode 331a and the long electrode 331b are respectively located at a height set to the lowest water level required for steam generation, and the single electrode 331c is the common electrode 331a and the long electrode ( 331b) is formed shorter than that and is configured such that its lower end is positioned at a height set to the maximum water level for approximately steam generation” line 389).

Kim does not disclose using the disclosed steam supply device for supplying cleaning steam. However, it is noted that there are a finite number of configurations available to one having ordinary skill in the art for supplying cleaning steam. In this regard, it is noted that Lee teaches using the on-board steam supply device to supply cleaning steam. It would therefore have been obvious to one having ordinary skill in the art at the time of the invention to provide Kim with cleaning steam from the steam supply device since it is known to do so and therefore has a reasonable expectation of success (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)). 
One would have been motivated to include the sensor or Lee because the substitution of one known element (the sensor of Kim) for another (the sensor of Lee) would have been obvious to one having ordinary skill in the art at the time of the invention, since the substitution of the sensor taught in Lee would have yielded predictable results, namely, an indicator for the level of fluid in the steam supply (Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 86 USPQ2d 1110 (Fed. Cir. 2008). Additionally, including low and high sensors will prevent rapid cycling between on and off states of water supply.

Claims 2, 3, 6, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Lee, and further in view of Becker (US 20140097173 A1), hereinafter Becker.

Regarding claims 2, 3, and 6, Kim, as modified by Lee, discloses the electrical cooking appliance of claim 1, wherein the steam supply device includes: 
a steam supply configured to generate steam and supply the steam to the cooking chamber through a steam supply channel (“The steam generator 200 may include a steam container 202 for storing water flowing in from the water supplier 100, a heater 203 for heating the water stored in the steam container 202” paragraph [0074]); 
a first channel that extends from the steam supply to the cooking chamber (“a steam supply pipe 204 for guiding the steam generated by heating of the heater 203 into the cooking room 11” paragraph [0074]); 
a water storage connected to an end of a second channel and configured to collect water from the steam supply and store therein the water (“an auxiliary steam generator 220” paragraph [0072]);
a water supply channel that supplies water from the water supply pump to the steam supply (262); 
a collection channel that connects the water storage and the water supply channel to each other (205 is fluidly connected to the water supply channel); and 
a water-level sensor configured to detect a water-level of the steam supply based on a water-level of the water storage, wherein the controller is further configured to determine that a water level inside of the condensed water storage is equal to a water level inside of the steam supply (“The auxiliary steam generator 220 may include a water level measuring sensor 221 for measuring a level of water stored in the steam generator 200” paragraph [0072]);
wherein the controller is further configured to activate the water supply pump for a water supply preparation duration for cleaning of the cooking chamber, such that water is supplied to the steam supply and the water storage until the water-level sensor detects a predefined water level (“Water is supplied by the first pump 251 to the steam generator 200 from the water supplier 100. The water level measuring sensor 221 equipped in the steam generator 200 may measure an amount of supplied water. If the amount of water does not reach a predetermined amount, water is replenished through water re-supply, and if the amount of water reaches the predetermined amount, water supplying from the water supplier 100 is stopped” paragraph [0086]).

Lee further teaches:
a low water-level sensor (331b) and a high water-level sensor (331c); 
wherein water is supplied to the steam supply until the high water-level sensor of the water-level sensor detects a high water level (“when the water supply continues to the inside of the case 310 and the lower end of the single electrode 331c is submerged in water, a current flows through the single electrode 331c as well, so that water supply is interrupted” line 408); and
wherein each of the low water-level sensor and the high water-level sensor includes a working electrode, wherein the working electrode cooperates with a common electrode and is disposed at an upper level of the condensed water storage and faces downwardly to detect a water level inside of the condensed water storage in real time (“the water level sensor 330 is configured to detect when the water level supplied to the inside of the case 310 reaches a predetermined water level. Specifically, the water level sensor 330 includes a sensor electrode 331, and the sensor electrode 331 includes a common electrode 331a, a long electrode 331b, and a single electrode 331c. including electrodes. The lower ends of the common electrode 331a and the long electrode 331b are respectively located at a height set to the lowest water level required for steam generation, and the single electrode 331c is the common electrode 331a and the long electrode ( 331b) is formed shorter than that and is configured such that its lower end is positioned at a height set to the maximum water level for approximately steam generation” line 389).

In view of Lee’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include the sensor as is taught in Lee, in the cooking appliance disclosed by Kim.
One would have been motivated to include the sensor or Lee because the substitution of one known element (the sensor of Kim) for another (the sensor of Lee) would have been obvious to one having ordinary skill in the art at the time of the invention, since the substitution of the sensor taught in Lee would have yielded predictable results, namely, an indicator for the level of fluid in the steam supply (Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 86 USPQ2d 1110 (Fed. Cir. 2008). Additionally, including low and high sensors will prevent rapid cycling between on and off states of water supply.

Kim, as modified by Lee, does not disclose wherein the water storage is a condensed water storage, the second channel branched from the first channel and configured to collect and store therein condensed water.

However, Becker teaches wherein the water storage is a condensed water storage, the second channel branched from the first channel and configured to collect and store therein condensed water (“above the steam outlet element 9, the pipe element 6 has a collecting area 36 that is especially well-suited for collecting droplets and condensate. The collecting area 36 here is configured as a reduction of the diameter or as a constriction of the pipe element 6. During the steaming operation, the condensate or the droplets precipitate in the collecting area 36 and run along the water-conveying element 8 or on an inner wall 46 of the pipe element 6 back to the steam-generating element 3” paragraph [0049]).

    PNG
    media_image4.png
    571
    419
    media_image4.png
    Greyscale

In view of Becker’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the water storage is a condensed water storage, the second channel branched from the first channel and configured to collect and store therein condensed water as is taught in Becker, in the cooking appliance disclosed by Kim.
One would have been motivated to include wherein the water storage is a condensed water storage, the second channel branched from the first channel and configured to collect and store therein condensed water because Becker states “condensed steam or droplets created during the steam generation could get into the oven chamber, which is undesirable” (paragraph [0026]). Therefore, including the feature of Becker will prevent undesirable condensed steam droplets from entering the cooking chamber.

Regarding claims 12 and 15, Kim, as modified by Lee, discloses the electrical cooking appliance of claim 11, wherein the steam supply device includes: 
a steam supply configured to generate steam and supply the steam to the cooking chamber through a steam supply channel (“The steam generator 200 may include a steam container 202 for storing water flowing in from the water supplier 100, a heater 203 for heating the water stored in the steam container 202” paragraph [0074]); 
a first channel that extends from the steam supply to the cooking chamber (“a steam supply pipe 204 for guiding the steam generated by heating of the heater 203 into the cooking room 11” paragraph [0074]); 
a water storage connected to an end of a second channel and configured to collect water from the steam supply and store therein the water (“an auxiliary steam generator 220” paragraph [0072]);
a water supply channel that supplies water from the water supply pump to the steam supply (262); 
a collection channel that connects the water storage and the water supply channel to each other (205 is fluidly connected to the water supply channel); and 
a water-level sensor configured to detect a water-level of the steam supply based on a water-level of the water storage, wherein the controller is further configured to determine that a water level inside of the condensed water storage is equal to a water level inside of the steam supply (“The auxiliary steam generator 220 may include a water level measuring sensor 221 for measuring a level of water stored in the steam generator 200” paragraph [0072]);
wherein the controller is further configured to activate the water supply pump for a water supply preparation duration for cleaning of the cooking chamber, such that water is supplied to the steam supply and the water storage until the water-level sensor detects a predefined water level (“Water is supplied by the first pump 251 to the steam generator 200 from the water supplier 100. The water level measuring sensor 221 equipped in the steam generator 200 may measure an amount of supplied water. If the amount of water does not reach a predetermined amount, water is replenished through water re-supply, and if the amount of water reaches the predetermined amount, water supplying from the water supplier 100 is stopped” paragraph [0086]).

Lee further teaches:
a low water-level sensor (331b) and a high water-level sensor (331c); and
wherein each of the low water-level sensor and the high water-level sensor includes a working electrode, wherein the working electrode cooperates with a common electrode and is disposed at an upper level of the condensed water storage and faces downwardly to detect a water level inside of the condensed water storage in real time (“the water level sensor 330 is configured to detect when the water level supplied to the inside of the case 310 reaches a predetermined water level. Specifically, the water level sensor 330 includes a sensor electrode 331, and the sensor electrode 331 includes a common electrode 331a, a long electrode 331b, and a single electrode 331c. including electrodes. The lower ends of the common electrode 331a and the long electrode 331b are respectively located at a height set to the lowest water level required for steam generation, and the single electrode 331c is the common electrode 331a and the long electrode ( 331b) is formed shorter than that and is configured such that its lower end is positioned at a height set to the maximum water level for approximately steam generation” line 389).

In view of Lee’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include the sensor as is taught in Lee, in the cooking appliance disclosed by Kim.
One would have been motivated to include the sensor or Lee because the substitution of one known element (the sensor of Kim) for another (the sensor of Lee) would have been obvious to one having ordinary skill in the art at the time of the invention, since the substitution of the sensor taught in Lee would have yielded predictable results, namely, an indicator for the level of fluid in the steam supply (Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 86 USPQ2d 1110 (Fed. Cir. 2008). Additionally, including low and high sensors will prevent rapid cycling between on and off states of water supply.

Kim, as modified by Lee, does not disclose wherein the water storage is a condensed water storage, the second channel branched from the first channel and configured to collect and store therein condensed water.

However, Becker teaches wherein the water storage is a condensed water storage, the second channel branched from the first channel and configured to collect and store therein condensed water (“above the steam outlet element 9, the pipe element 6 has a collecting area 36 that is especially well-suited for collecting droplets and condensate. The collecting area 36 here is configured as a reduction of the diameter or as a constriction of the pipe element 6. During the steaming operation, the condensate or the droplets precipitate in the collecting area 36 and run along the water-conveying element 8 or on an inner wall 46 of the pipe element 6 back to the steam-generating element 3” paragraph [0049]).

In view of Becker’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the water storage is a condensed water storage, the second channel branched from the first channel and configured to collect and store therein condensed water as is taught in Becker, in the cooking appliance disclosed by Kim.
One would have been motivated to include wherein the water storage is a condensed water storage, the second channel branched from the first channel and configured to collect and store therein condensed water because Becker states “condensed steam or droplets created during the steam generation could get into the oven chamber, which is undesirable” (paragraph [0026]). Therefore, including the feature of Becker will prevent undesirable condensed steam droplets from entering the cooking chamber.

Claims 7, 8, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Lee, in view of Becker, and further in view of Cho (US 20180332993 A1), hereinafter Cho993.

Regarding claims 7 and 8, Kim, as modified by Lee and Becker, discloses the electrical cooking appliance of claim 6, wherein the controller is further configured to: 
when, for a food cooking duration and a cleaning duration of the cooking chamber, the water-level inside of the steam supply as detected by the low water-level sensor is remains at a low water-level for a duration equal to or larger than a predefined duration, activate the water supply pump for a predefined duration or until a high water level is detected by the high water-level sensor (“A steam supply mode for supplying steam for cooking into the cooking room 11 will be explained first. Water is supplied by the first pump 251 to the steam generator 200 from the water supplier 100. The water level measuring sensor 221 equipped in the steam generator 200 may measure an amount of supplied water. If the amount of water does not reach a predetermined amount, water is replenished through water re-supply, and if the amount of water reaches the predetermined amount, water supplying from the water supplier 100 is stopped” paragraphs [0085]-[0086] and “If the cleaning mode begins, cleaning is performed following a preparation stage. In the preparation stage, water is supplied by the first pump 251 to the steam generator 200 from the water supplier 100. The water level measuring sensor 221 equipped in the steam generator 200 measures an amount of supplied water. If the water level is not reached, i.e., if the water does not reach a predetermined amount, water replenishment is made through water re-supply. If the water level is normal, i.e., if the predetermined amount of water is supplied, water supply from the water supplier 100 is stopped” paragraphs [0089]-[0090] of Kim. Kim has been modified by Lee to possess low and high water sensors); 
wherein the controller is further configured to detect a water-level of the steam supply using the low water-level sensor and the high water-level sensor from a pre-heating duration for which cooking begins to a ventilation duration for which cooking ends (“A steam supply mode for supplying steam for cooking into the cooking room 11 will be explained first. Water is supplied by the first pump 251 to the steam generator 200 from the water supplier 100. The water level measuring sensor 221 equipped in the steam generator 200 may measure an amount of supplied water. If the amount of water does not reach a predetermined amount, water is replenished through water re-supply, and if the amount of water reaches the predetermined amount, water supplying from the water supplier 100 is stopped” paragraphs [0085]-[0086] of Kim. Kim has been modified by Lee to possess low and high water sensors).

Kim, as modified by Lee and Becker, does not disclose:
when, for the food cooking duration and the cleaning duration of the cooking chamber, the water-level inside of the steam supply as detected by the high water-level sensor remains at a high water-level for a duration equal to or larger than a predefined duration, activate the water discharge pump for a predefined duration or until the high water-level is not detected by the high water-level sensor, 
wherein the controller is further configured to activate the water supply pump or the water discharge pump based on the detection result of the water level to adjust the water level of the steam supply to be a predefined water level.

However, Cho993 teaches:
when, for the food cooking duration, the water-level inside of the steam supply as detected by the high water-level sensor remains at a high water-level for a duration equal to or larger than a predefined duration, activate the water discharge pump for a predefined duration or until the high water-level is not detected by the high water-level sensor (“The controller 160 may stop the drain pump 143 and terminate the water supply process, when the level of water in the steam generator 144 reaches the predetermined second position D2 (345 and 325)” paragraph [0133]), 
wherein the controller is further configured to activate the water supply pump or the water discharge pump based on the detection result of the water level to adjust the water level of the steam supply to be a predefined water level (“The controller 160 may stop the drain pump 143 and terminate the water supply process, when the level of water in the steam generator 144 reaches the predetermined second position D2 (345 and 325)” paragraph [0133]).

    PNG
    media_image5.png
    510
    270
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    252
    527
    media_image6.png
    Greyscale

In view of Cho993’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include: 
when, for the food cooking duration, the water-level inside of the steam supply as detected by the high water-level sensor remains at a high water-level for a duration equal to or larger than a predefined duration, activate the water discharge pump for a predefined duration or until the high water-level is not detected by the high water-level sensor, 
wherein the controller is further configured to activate the water supply pump or the water discharge pump based on the detection result of the water level to adjust the water level of the steam supply to be a predefined water level as is taught in Cho993, in the cooking appliance as presently modified.
One would have been motivated to include: 
when, for the food cooking duration, the water-level inside of the steam supply as detected by the high water-level sensor remains at a high water-level for a duration equal to or larger than a predefined duration, activate the water discharge pump for a predefined duration or until the high water-level is not detected by the high water-level sensor, 
wherein the controller is further configured to activate the water supply pump or the water discharge pump based on the detection result of the water level to adjust the water level of the steam supply to be a predefined water level because Cho993 states “It is another aspect of the present disclosure to provide a control method of a cooking apparatus capable of preventing water leakage in a water supply pump by controlling an operation of a drain pump for a short period of time after stopping an operation of the water supply pump” (paragraph [0007]). Therefore, including the control features of Cho will prevent leakage.

Regarding claims 16 and 17, Kim, as modified by Lee and Becker, discloses the electrical cooking appliance of claim 15, wherein the controller is further configured to: 
when, for a food cooking duration and a cleaning duration of the cooking chamber, the water-level inside of the steam supply as detected by the low water-level sensor is remains at a low water-level for a duration equal to or larger than a predefined duration, activate the water supply pump for a predefined duration or until a high water level is detected by the high water-level sensor (“A steam supply mode for supplying steam for cooking into the cooking room 11 will be explained first. Water is supplied by the first pump 251 to the steam generator 200 from the water supplier 100. The water level measuring sensor 221 equipped in the steam generator 200 may measure an amount of supplied water. If the amount of water does not reach a predetermined amount, water is replenished through water re-supply, and if the amount of water reaches the predetermined amount, water supplying from the water supplier 100 is stopped” paragraphs [0085]-[0086] and “If the cleaning mode begins, cleaning is performed following a preparation stage. In the preparation stage, water is supplied by the first pump 251 to the steam generator 200 from the water supplier 100. The water level measuring sensor 221 equipped in the steam generator 200 measures an amount of supplied water. If the water level is not reached, i.e., if the water does not reach a predetermined amount, water replenishment is made through water re-supply. If the water level is normal, i.e., if the predetermined amount of water is supplied, water supply from the water supplier 100 is stopped” paragraphs [0089]-[0090] of Kim. Kim has been modified by Lee to possess low and high water sensors); 
wherein the controller is further configured to detect a water-level of the steam supply using the low water-level sensor and the high water-level sensor from a pre-heating duration for which cooking begins to a ventilation duration for which cooking ends (“A steam supply mode for supplying steam for cooking into the cooking room 11 will be explained first. Water is supplied by the first pump 251 to the steam generator 200 from the water supplier 100. The water level measuring sensor 221 equipped in the steam generator 200 may measure an amount of supplied water. If the amount of water does not reach a predetermined amount, water is replenished through water re-supply, and if the amount of water reaches the predetermined amount, water supplying from the water supplier 100 is stopped” paragraphs [0085]-[0086] of Kim. Kim has been modified by Lee to possess low and high water sensors).

Kim, as modified by Lee and Becker, does not disclose:
when, for the food cooking duration and the cleaning duration of the cooking chamber, the water-level inside of the steam supply as detected by the high water-level sensor remains at a high water-level for a duration equal to or larger than a predefined duration, activate the water discharge pump for a predefined duration or until the high water-level is not detected by the high water-level sensor, 
wherein the controller is further configured to activate the water supply pump or the water discharge pump based on the detection result of the water level to adjust the water level of the steam supply to be a predefined water level.

However, Cho993 teaches:
when, for the food cooking duration, the water-level inside of the steam supply as detected by the high water-level sensor remains at a high water-level for a duration equal to or larger than a predefined duration, activate the water discharge pump for a predefined duration or until the high water-level is not detected by the high water-level sensor (“The controller 160 may stop the drain pump 143 and terminate the water supply process, when the level of water in the steam generator 144 reaches the predetermined second position D2 (345 and 325)” paragraph [0133]), 
wherein the controller is further configured to activate the water supply pump or the water discharge pump based on the detection result of the water level to adjust the water level of the steam supply to be a predefined water level (“The controller 160 may stop the drain pump 143 and terminate the water supply process, when the level of water in the steam generator 144 reaches the predetermined second position D2 (345 and 325)” paragraph [0133]).

In view of Cho993’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include: 
when, for the food cooking duration, the water-level inside of the steam supply as detected by the high water-level sensor remains at a high water-level for a duration equal to or larger than a predefined duration, activate the water discharge pump for a predefined duration or until the high water-level is not detected by the high water-level sensor, 
wherein the controller is further configured to activate the water supply pump or the water discharge pump based on the detection result of the water level to adjust the water level of the steam supply to be a predefined water level as is taught in Cho993, in the cooking appliance as presently modified.
One would have been motivated to include: 
when, for the food cooking duration, the water-level inside of the steam supply as detected by the high water-level sensor remains at a high water-level for a duration equal to or larger than a predefined duration, activate the water discharge pump for a predefined duration or until the high water-level is not detected by the high water-level sensor, 
wherein the controller is further configured to activate the water supply pump or the water discharge pump based on the detection result of the water level to adjust the water level of the steam supply to be a predefined water level because Cho993 states “It is another aspect of the present disclosure to provide a control method of a cooking apparatus capable of preventing water leakage in a water supply pump by controlling an operation of a drain pump for a short period of time after stopping an operation of the water supply pump” (paragraph [0007]). Therefore, including the control features of Cho will prevent leakage.

Claims 9, 10, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Lee, in view of Becker, and further in view of Cho (US 20060011071 A1), hereinafter Cho071.

Regarding claims 9 and 10, Kim, as modified by Lee and Becker, discloses the electrical cooking appliance of claim 2, wherein the controller is further configured to: 
detect a water level of the steam supply device using the water-level sensor having the low water level sensor and the high water level sensor; 
control an on or off operation of the water supply pump or the water discharge pump based on a water-level change of the steam supply device as detected by the water-level sensor (“A steam supply mode for supplying steam for cooking into the cooking room 11 will be explained first. Water is supplied by the first pump 251 to the steam generator 200 from the water supplier 100. The water level measuring sensor 221 equipped in the steam generator 200 may measure an amount of supplied water. If the amount of water does not reach a predetermined amount, water is replenished through water re-supply, and if the amount of water reaches the predetermined amount, water supplying from the water supplier 100 is stopped” paragraphs [0085]-[0086] of Kim. Kim has been modified by Lee to possess low and high water sensors).

Kim, as modified by Lee and Becker, does not disclose:
receive in real time a signal indicating whether the water tank is mounted, for a cooking duration and for a cleaning duration of the cooking chamber; and 
output a mounted or dismounted state of the water tank on a display panel or via an alarm generation speaker; 
receive in real time a signal indicating whether the water tank is mounted from a water tank sensor; or
output a water-level status of the steam supply device and/or a mounted or dismounted state of the water tank on a display panel or via an alarm generation speaker.

However, Cho071 teaches:
receive in real time a signal indicating whether the water tank is mounted, for a cooking duration of the cooking chamber (“a sensor for determining whether or not the water bucket is attached to the main body and sensing a weight of the water bucket” paragraph [0016]); and 
output a mounted or dismounted state of the water tank on a display panel or via an alarm generation speaker (“The method may also include sounding an alarm indicating non-installation of the water bucket on the main body when it is determined that the water bucket is not installed on the main body” paragraph [0017]); 
receive in real time a signal indicating whether the water tank is mounted from a water tank sensor (“a sensor for determining whether or not the water bucket is attached to the main body and sensing a weight of the water bucket” paragraph [0016]); and
output a water-level status of the steam supply device and/or a mounted or dismounted state of the water tank on a display panel or via an alarm generation speaker (“The method may also include sounding an alarm indicating non-installation of the water bucket on the main body when it is determined that the water bucket is not installed on the main body” paragraph [0017]).

    PNG
    media_image7.png
    633
    493
    media_image7.png
    Greyscale

In view of Cho071’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include: 
receive in real time a signal indicating whether the water tank is mounted, for a cooking duration of the cooking chamber; and 
output a mounted or dismounted state of the water tank on a display panel or via an alarm generation speaker; 
receive in real time a signal indicating whether the water tank is mounted from a water tank sensor; and
output a water-level status of the steam supply device and/or a mounted or dismounted state of the water tank on a display panel or via an alarm generation speaker as is taught in Cho071, in the cooking appliance disclosed by Kim.
One would have been motivated to include: 
receive in real time a signal indicating whether the water tank is mounted, for a cooking duration of the cooking chamber; and 
output a mounted or dismounted state of the water tank on a display panel or via an alarm generation speaker; 
receive in real time a signal indicating whether the water tank is mounted from a water tank sensor; and
output a water-level status of the steam supply device and/or a mounted or dismounted state of the water tank on a display panel or via an alarm generation speaker because an alert concerning the presence or absence of a component is useful information for the proper operation of the appliance.

Regarding claims 18 and 19, Kim, as modified by Lee and Becker, discloses the electrical cooking appliance of claim 12, wherein the controller is further configured to: 
detect a water level of the steam supply device using the water-level sensor having the low water level sensor and the high water level sensor; 
control an on or off operation of the water supply pump or the water discharge pump based on a water-level change of the steam supply device as detected by the water-level sensor (“A steam supply mode for supplying steam for cooking into the cooking room 11 will be explained first. Water is supplied by the first pump 251 to the steam generator 200 from the water supplier 100. The water level measuring sensor 221 equipped in the steam generator 200 may measure an amount of supplied water. If the amount of water does not reach a predetermined amount, water is replenished through water re-supply, and if the amount of water reaches the predetermined amount, water supplying from the water supplier 100 is stopped” paragraphs [0085]-[0086] of Kim. Kim has been modified by Lee to possess low and high water sensors).

Kim, as modified by Lee and Becker, does not disclose:
receive in real time a signal indicating whether the water tank is mounted, for a cooking duration and for a cleaning duration of the cooking chamber; and 
output a mounted or dismounted state of the water tank on a display panel or via an alarm generation speaker; 
receive in real time a signal indicating whether the water tank is mounted from a water tank sensor; or
output a water-level status of the steam supply device and/or a mounted or dismounted state of the water tank on a display panel or via an alarm generation speaker.

However, Cho071 teaches:
receive in real time a signal indicating whether the water tank is mounted, for a cooking duration of the cooking chamber (“a sensor for determining whether or not the water bucket is attached to the main body and sensing a weight of the water bucket” paragraph [0016]); and 
output a mounted or dismounted state of the water tank on a display panel or via an alarm generation speaker (“The method may also include sounding an alarm indicating non-installation of the water bucket on the main body when it is determined that the water bucket is not installed on the main body” paragraph [0017]); 
receive in real time a signal indicating whether the water tank is mounted from a water tank sensor (“a sensor for determining whether or not the water bucket is attached to the main body and sensing a weight of the water bucket” paragraph [0016]); and
output a water-level status of the steam supply device and/or a mounted or dismounted state of the water tank on a display panel or via an alarm generation speaker (“The method may also include sounding an alarm indicating non-installation of the water bucket on the main body when it is determined that the water bucket is not installed on the main body” paragraph [0017]).

In view of Cho071’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include: 
receive in real time a signal indicating whether the water tank is mounted, for a cooking duration of the cooking chamber; and 
output a mounted or dismounted state of the water tank on a display panel or via an alarm generation speaker; 
receive in real time a signal indicating whether the water tank is mounted from a water tank sensor; and
output a water-level status of the steam supply device and/or a mounted or dismounted state of the water tank on a display panel or via an alarm generation speaker as is taught in Cho071, in the cooking appliance disclosed by Kim.
One would have been motivated to include: 
receive in real time a signal indicating whether the water tank is mounted, for a cooking duration of the cooking chamber; and 
output a mounted or dismounted state of the water tank on a display panel or via an alarm generation speaker; 
receive in real time a signal indicating whether the water tank is mounted from a water tank sensor; and
output a water-level status of the steam supply device and/or a mounted or dismounted state of the water tank on a display panel or via an alarm generation speaker because an alert concerning the presence or absence of a component is useful information for the proper operation of the appliance.

Allowable Subject Matter
Claims 4, 5, 13, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Reay (US 20060249136 A1)

    PNG
    media_image8.png
    468
    514
    media_image8.png
    Greyscale


Shozo (US 20050056634 A1) “The overheated steam oven includes a cabinet to define the cooking cavity therein, an overheated steam generator to supply overheated steam into the cooking cavity, and a cleaning unit to spray water from an interior of the overheated steam generator into the cooking cavity to clean the interior of the cooking cavity” abstract

    PNG
    media_image9.png
    652
    493
    media_image9.png
    Greyscale

Violi (US 5058194 A)

    PNG
    media_image10.png
    543
    427
    media_image10.png
    Greyscale

Lechmetall (DE 2842771 A) 

    PNG
    media_image11.png
    431
    599
    media_image11.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309. The examiner can normally be reached Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOGAN P JONES/Examiner, Art Unit 3762